Citation Nr: 0605940	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-09 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES


1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1962.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  The veteran died in September 2001.  The certificate of 
death provides the cause of death as right lung carcinoma.

2.  Lung cancer was not clinically evident during the 
veteran's active service or for many years thereafter.  

3.  The record contains no indication that the veteran's 
death was proximately due to or the result of his period of 
service, or a service-connected disease or injury.

4.  At the time of the veteran's death, service connection 
was not in effect for any disability, nor did the veteran 
file an application for VA compensation benefits during his 
lifetime.



CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause death, nor 
may it be so presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a November 2001 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter provided the substantive standard to 
validate that type of claim.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In addition, the letter instructed the 
claimant to identify any additional evidence or information 
pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, an 
application was received in October 2001.   Thereafter, the 
RO provided notice in November 2001.  Additionally, the 
veteran was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination or opinion when such is necessary to make a 
decision on the claim.  In terms of obtaining records, VA 
fulfilled its duty to assist by obtaining available service 
medical records; VA treatment records; and private treatment 
records for Herminston medical Center; and a VA medical 
opinion dated in October 2002.  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Laws & Regulations

DIC may be awarded to a veteran's surviving spouse for death 
resulting from a service-connected disability.  38 U.S.C.A. § 
1310 (West 2002); see also Hanna v. Brown, 6 Vet. App. 507, 
510 (1994).  An award of such DIC benefits are thus 
predicated upon an adjudicatory finding that service 
connection for the cause of the veteran's death is warranted.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including malignant 
tumors, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2005).

If the veteran's death is not due to service-connected 
disability, a surviving spouse may still be entitled to DIC 
benefits.  Pertinent law and regulations provide that a 
surviving spouse may be entitled to dependency and indemnity 
compensation in the same manner as if the veteran's death 
were service- connected, if the veteran was in receipt of (or 
but for military retired pay would have been receiving) 
compensation at a total disability rating for 10 consecutive 
years preceding death; or if the veteran was continuously 
rated totally disabled for a period of 5 years from the date 
of discharge or other release from active duty to the date of 
his death; or if the veteran would have been entitled to 
receive such compensation but for clear and unmistakable 
error in previous final RO decisions and certain previous 
final Board decisions.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2005).

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

A.  Cause of Death
As set forth above, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In this case, the cause of the 
veteran's death is listed as the right lung carcinoma.  At 
the time of his death, service connection was not in effect 
for any disability.  The appellant alleges that the veteran's 
right lung carcinoma was due to his period of service, in 
particular exposure to asbestos.  

Initially, the Board notes that the service medical evidence 
of record fails to reveal treatment for respiratory problems.  
The veteran served with the United States Navy, aboard the 
U.S.S. Henderson, from September 1958 to September 1962; 
however, there is no indication within the service medical 
and personnel records of any asbestos exposure.  Service 
medical records during the veteran's period of service fail 
to reveal a diagnosis of or complaints associated with lung 
carcinoma.  

Additionally, post-service medical records do not reveal a 
diagnosis of a lung carcinoma until many years after the 
veteran's period of service.  In May 2001, the veteran first 
began receiving treatment for right lung carcinoma, nearly 
forty years after his discharge from service.  The veteran 
subsequently died in September 2001 and the veteran's 
certificate of death noted that the interval between onset of 
the cause of death and death was six months.  There is no 
indication within the post-service medical records that the 
veteran's cause of death was attributable to asbestos 
exposure.  Moreover, it is noted that the veteran himself 
denied, in June 2001, exposure to tuberculosis, asbestos, or 
sick contact exposure.  The veteran died nearly forty years 
after discharge, and the remoteness of the event from the 
incidence of service does not lend support to the claim that 
he died as a result of an in-service disease or injury; the 
lack of medical evidence during those forty years further 
weighs against the claim.

Additionally, the Board notes that the medical evidence of 
record contains a medical opinion that the veteran's right 
lung carcinoma, first noted many years after the veteran's 
separation from active service, was not related to such 
service.  In October 2002, a VA medical examiner reviewed the 
medical evidence of record and opined that there was no 
information indicating a possible relationship between the 
veteran's lung cancer and his period of service.

The Board finds that no competent medical evidence has been 
submitted which establishes a relationship between the cause 
of the veteran's death and his period of service.  The 
appellant's opinions, offered without the benefit of medical 
training or expertise, is not competent evidence required to 
determine an etiologic relationship between the cause of the 
veteran's death and service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

There is simply no competent evidence linking the cause of 
the veteran's death to his period of active duty service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1131, 1310, 5107(b); 38 
C.F.R. §§ 3.5, 3.102, 3.303, 3.312.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is inapplicable.  See Gilbert, 1 Vet. App. at 55.

B.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318:  
As set forth above, if a veteran's death is not due to 
service-connected disability, a surviving spouse may still be 
entitled to DIC benefits if the veteran was in receipt of 
compensation at a total disability rating for 10 consecutive 
years preceding death; or if the veteran was continuously 
rated totally disabled for a period of 5 years from the date 
of discharge or other release from active duty to the date of 
his death; or if the veteran would have been entitled to 
receive such compensation but for clear and unmistakable 
error in previous final RO decisions and certain previous 
final Board decisions.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2005).

In this case, none of the bases for establishing entitlement 
to DIC under 38 U.S.C.A. § 1318 has been met.  The record 
contains no indication that the veteran filed a claim for VA 
compensation benefits during his lifetime and he had no 
service-connected disabilities at the time of his death.  
Neither the appellant nor her representative has argued 
otherwise.

Thus, though sympathetic to the appellant, the Board is 
constrained to follow the provisions of law governing this 
issue.  The United States Court of Appeals for Veterans 
Claims has held that, when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied because of the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  As the law is 
dispositive of the section 1318 issue, the benefit-of-the-
doubt rule is not for application, and the appeal must be 
denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


